NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEE V. TOWLES,                                  No.    18-15253

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00109-MMD-
                                                WGC
 v.

JAMES DZURENDA, NDOC Director; et               MEMORANDUM*
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Nevada state prisoner Dee V. Towles appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging violations of the Health

Insurance Portability and Accountability Act (“HIPAA”) and verbal harassment.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Wilhelm v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28 U.S.C.

§ 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under

28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

       The district court properly dismissed Towles’s claim alleging HIPAA

violations because there is no private right of action under the statute. See Seaton

v. Mayberg, 610 F.3d 530, 533 (9th Cir. 2010) (“HIPAA . . . provides no private

right of action.” (citation omitted)).

       The district court properly dismissed Towles’s claim based on alleged verbal

abuse by prison personnel because “verbal harassment generally does not violate

the Eighth Amendment.” Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996),

amended on denial of reh’g by 135 F.3d 1318 (9th Cir. 1998).

       We do not consider materials that were not before the district court. See

Lowry v. Barnhart, 329 F.3d 1019, 1024-25 (9th Cir. 2003) (a party generally may

not add to or enlarge the record on appeal to include material that was not before

the district court).

       We do not consider matters not raised before the district court, or matters not

specifically and distinctly raised and argued in the opening brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          2                                    18-15253